                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

LISA M. REHBURG,

               Plaintiff,

v.                                                           NO. 1:18-CV-00531-MV-JHR

BOB HUBBARD HORSE TRANSPORTATION, INC.

               Defendant.



             ORDER DENYING MOTION FOR WITHDRAWAL OF COUNSEL

       This matter comes before the Court upon a Motion for Withdrawal of Counsel [Doc. 29]

filed on December 21, 2018, by Plaintiff’s attorney Raul A. Carrillo, Jr. Defendant Bob Hubbard

Horse Transportation, Inc. (“BHHT”), filed a response in opposition [Doc. 30] on December 22,

2018, which it withdrew [Doc. 36] on January 7, 2019, indicating no further opposition to

Carrillo’s withdrawal as counsel. Plaintiff Lisa M. Rehburg herself filed Plaintiff’s Opposition to

the Carrillo Law Firm, P.C.’s Motion for Withdrawal as Counsel for Plaintiff [Doc. 34] on January

4, 2019, and a supplemental opposition [Doc. 39] on January 22, 2019.

       As grounds for withdrawal, attorney Carrillo asserts only that “[a]n effective attorney-

client relationship no longer exists” between himself and his client Rehburg. [Doc. 29, p. 1].

Rehburg disagrees and says that she has been fully cooperative and communicative and is unaware

of any basis for concern. [Doc 34, p. 2]. Rehburg opposes Carrillo’s withdrawal because she fears

resulting material adverse effects upon her case, first because it is at a critical stage due to

scheduled depositions and outstanding discovery requests, [Doc. 34, pp. 1-2], and second because

she hired Carrillo’s law firm on a contingency basis and does not believe she can either find a new

firm on a contingency basis or afford a new firm at hourly rates. [Doc. 39, p. 1].
       The issue then is whether the Court should allow an attorney to withdraw from a pending

case when the attorney asserts that the previous attorney-client relationship is destroyed but the

client disagrees and opposes the motion and asserts that withdrawal will materially adversely affect

her case due to outstanding discovery and scheduled depositions and an asserted inability to obtain

substitute counsel.

PROCEDURAL CLEAN-UP

       There are two initial matters to address. First, BHHT initially opposed the motion to

withdraw but later withdrew its opposition. [Doc. 30; Doc. 36] By that time, however, Rehburg

had filed her own opposition, [Doc. 34], and so the motion will be treated as opposed in order to

resolve the dispute between attorney Carrillo and Plaintiff Rehburg.

       Second, in her opposition to withdrawal, Rehburg alleges that Carrillo has violated New

Mexico Rule of Professional Conduct 16-116(B)(3) NMRA. That rule states that “a lawyer may

withdraw from representing a client if: … (3) the client has used the lawyer’s services to perpetrate

a crime or fraud.” Rule 16-116(B)(3). Rehburg’s reliance on the Rule appears mistaken for two

reasons. First, it is a rule authorizing, not prohibiting, withdrawal. Second, it only applies when a

client has used the lawyer to perpetrate a crime or fraud. Nothing in the record suggests that

Rehburg is admitting that she used Carrillo to perpetrate a crime or fraud and, even if she were, it

makes no sense to cite a rule allowing withdrawal as a reason to prevent it. The Court will disregard

the citation to Rule 16-116.

       Rehburg’s procedural objections to the motion, see [Doc. 34, p. 2], are addressed next.




                                                   2
PROCEDURAL REQUIREMENTS OF A MOTION TO WITHDRAW

        The Local Rules of the United States District Court for the District of New Mexico

establish the proper procedure for an attorney’s motion to withdraw. For all motions, the movant

must determine and state “whether a motion is opposed, and a motion that omits recitation of a

good-faith request for concurrence may be summarily denied.” D.N.M.LR-Civ. 7.1(a). Carrillo

stated in his motion that he contacted BHHT about withdrawal and received no response. [Doc.

29, p. 1]. BHHT’s initial opposition and subsequent consent to withdrawal are now a matter of

record. [Doc. 30; Doc. 36]. Rehburg’s procedural objections do not rely upon BHHT’s position

and so it appears that her own reliance upon Rule 7.1(a) raises different issues which are discussed

next.

        Local Rule 7.1(a) incorporates additional procedures stated in Local Rule 83.8 when a

motion seeks permission for an attorney to withdraw, except that those requirements do not apply

when a member of a law firm withdraws but another member of the firm remains counsel in the

case. See D.N.M.LR-Civ. 83.4(b). In this case, Carrillo seeks to withdraw the firm entirely from

the representation, [Doc. 29, [p. 1], and so the additional procedures are required. While technically

a violation of Local Rule 83.8 would also violate Local Rule 7.1(a) by incorporation, the substance

of Rehburg’s objections fall within Local Rule 83.8 and so are discussed further in that context.

        When a motion is unopposed, and the client is a natural person, both the motion and any

proposed order must state that the attorney’s client consents to withdrawal, and either give notice

of appointment of substitute counsel or give notice that the client intends to appear pro se. See

D.N.M.LR-Civ. 83.8(a). When the motion to withdraw is contested, it must give notice “that

objections must be served and filed within fourteen (14) days from date of service of the motion




                                                    3
and that failure to object within this time constitutes consent to grant the motion.” D.N.M.LR-Civ.

83.8(b).

REHBURG’S PROCEDURAL OBJECTIONS TO WITHDRAWAL

       Rehburg raises three distinct procedural objections to Carrillo’s motion to withdraw: (1)

neither the motion nor any proposed order recites that Rehburg consents; (2) neither the motion

nor any proposed order recites that Rehburg intends to appear pro se, and; (3) the motion does not

give the required notice of the right to file objections and the consequence of failure to object.

[Doc. 34, p. 2].

       The requirement to recite the client’s consent to the attorney’s withdrawal is specific to

unopposed motions. See D.N.M.LR-Civ. 83.8(a). When filed, this motion was not clearly

unopposed, and so the recitation of consent may not have been necessary. In any event, it appears

that the purpose of the requirement is to assure a Court inclined to grant an unopposed motion that

the client is aware of and prepared for the attorney’s withdrawal. In this case, three days before

BHHT withdrew its opposition to Carrillo’s withdrawal, see [Doc. 36], Rehburg filed her own

opposition [Doc. 34], which informed the Court that she did not consent and was not prepared to

be without counsel. Thus, although Carrillo did not comply with the requirement to state the

client’s consent, there is no risk that the Court will grant the motion under the mistaken belief that

Rehburg approves. Therefore, the Court will not deny the motion to withdraw on the basis that

Carrillo failed to include the required recitation of client consent.

       The second cited requirement of Local Rule 83.8(a), that the motion and any proposed

order recite the client’s consent to appear pro se (in the absence of immediate substitution of

counsel), also applies only to unopposed motions, again for the apparent purpose of assuring the

Court that granting an unopposed motion will not leave an unsuspecting party without needed



                                                    4
counsel. Because this motion was not unopposed when filed and cannot be treated as unopposed

now due to Rehburg’s objections, the recitation requirement does not apply and is not a basis for

the Court to deny the motion to withdraw.

        Rehburg’s final procedural objection is that the motion does not give notice of the right to

object and the consequence of failure to object. See D.N.M.LR-Civ. 83.8(a). In contrast to the

previous objections, the requirement of notice of the right to object applies only to contested

motions, and therefore applies in this case. Id. The obvious purpose of the provision is to assure

that a party has a fair opportunity to be heard on any objections to the attorney’s withdrawal.

Carrillo did not provide the required notice. Rehburg, however, has suffered no harm from

Carrillo’s violation because she filed a timely objection which will be addressed by the Court on

its merits. Therefore, although Carrillo violated Local Rule 83.8(a) by omitting the required notice,

the Court will not deny the motion on that basis but instead will address the substantive objections

that were filed.

REHBURG’S SUBSTANTIVE OBJECTIONS TO WITHDRAWAL

        Rehburg asserts that her interests will be “materially adversely” affected by Carrillo’s

“withdrawal at this critical stage in the litigation.” [Doc. 34, p. 2]. She particularly notes that there

are depositions scheduled and “other outstanding discovery pending.” [Id., p. 2]. The record also

reflects these pending motions: Rehburg’s Motion to Remand and in the Alternative, to Allow for

Limited Discovery [Doc. 11] filed on August 15, 2018, and fully briefed as of October 3, 2018.

[Doc. 21]; Plaintiff’s Motion for Leave to Amend Her Complaint [Doc. 23] filed October 9, 2018,

to which no response has been filed; Defendant’s Motion to Compel Plaintiff’s Expert Witness

Disclosures [Doc. 27] filed December 19, 2018, to which no response has been filed; and

Plaintiff’s Motion to Stay Case Pending Decision on Motion to Remand [Doc. 31] on January 4,



                                                     5
2019. On January 9, 2019, the Court granted a stay pursuant to Plaintiff’s Unopposed Motion to

Stay Pending Assignment of New Counsel [Doc. 32], filed in anticipation of the Court granting the

instant motion.

        In addition to her procedural concerns, Rehburg asserts that she will be harmed by

withdrawal because Carrillo’s firm was hired on a contingency-fee basis in August, 2017, [id., p.

1], and that she now is “unable to find competent counsel on a contingency-fee basis” and cannot

afford to hire new counsel “on an hourly basis.” [Doc. 39, p. 1]. Rehburg also rebuts Carrillo’s

assertion of a collapse of the attorney-client relationship, [Doc. 29, p. 1], with her assertions that

she wants Carrillo’s continued representation, [Doc. 34-1, p. 4], that she authorized a settlement

offer, [Doc. 34-1, p. 2], and that there have been no communication issues or other problems in

the attorney-client relationship, [id].

        Carrillo has not filed a response to the objections. Therefore, the Court is left with a motion

that relies upon a conclusory allegation of a current lack of an “effective attorney-client

relationship,” [Doc. 29, p. 1], in contrast with the client’s rebuttal paired with her unanswered

assertions of specific harm that would result from withdrawal.

SUBSTANTIVE STANDARDS FOR ATTORNEY MOTIONS TO WITHDRAW

        The Tenth Circuit Court of Appeals does not have clear precedent for substantive

consideration of an attorney’s motion to withdraw. An unpublished Tenth Circuit case cites to a

Seventh Circuit decision, Washington v. Sherwin Real Estate, Inc., 694 F.2d 1081, 1087 (7th

Cir.1982), for the following rule: “The grant or denial of an attorney’s motion to withdraw in a

civil case is a matter addressed to the discretion of the trial court and will be reversed on appeal

only when the trial court has abused its discretion.” Abell v. Babbitt, 176 F.3d 488 (10th Cir. 1999)

(unpublished table decision).



                                                    6
       The rule cited in Abell has been applied in cases in the District of New Mexico, including

a published decision of District Judge James Browning granting a motion by plaintiff’s attorney

over defendant’s objections. In Gamez v. Country Cottage Care & Rehab., 377 F.Supp.2d 1101

(D.N.M. 2005), Judge Browning cited a “substantial breakdown in communication and

confidence,” 377 F.Supp.2d at 1102, as well as plaintiff’s apparent support for her attorney’s

withdrawal, id., n. 1, as sufficient grounds to allow withdrawal.

       District Judge Browning has relied upon Abell in three unpublished decisions as well:

Trustees of N.M. Pipe Trades Health & Welfare Trust Fund v. Superior Mechanical Contractors,

Inc., 2011 WL 13282122 (D.N.M. November 8, 2011) (slip op. at 3); Trujillo v. Board of Educ. of

Albuquerque Public Schools, 2006 WL 4079079 (D.N.M. May 10, 2006) (slip op. at 2), and;

McGuire-Pike v. Ameri-Ck, Inc., 2005 WL 3663692 (D.N.M. September 22, 2005) (slip op. at 3).

Although each case reinforces the use of the discretionary standard from the Seventh Circuit, each

is distinguishable on its facts from this case. Trustees and Trujillo both presented the anticipated

situation where one party opposes withdrawal of the other party’s attorney. In Trustees, where

movant complied with the procedural requirements of local rule 83.8(b) and (c), Judge Browning

granted the motion to withdraw on the grounds that communication between client and counsel

had broken down and counsel had no authority to proceed further. 2011 WL 13282122, slip op. at

3. In McGuire-Pike, where again the movant complied with required procedures, defense counsel

asserted that the defendant supported withdrawal because it anticipated bankruptcy and could no

longer afford to pay for movant’s services; Judge Browning granted withdrawal over the plaintiff’s

objection after finding that the grounds were reasonable, and the Court could mitigate the effects

of any resulting procedural delays. 2005 WL 3663692 (slip op. at 3). Trujillo is an example of

withdrawal by an attorney who left law firm but where the firm was willing to continue the



                                                   7
representation; Judge Browning granted the departing attorney’s motion to withdraw. 2006 WL

4079079 (slip op. at 2).

       An additional case from the District of New Mexico illustrates other factors to be

considered. In Leaton v. Navajo Refinery, 2011 WL 13262486 (D.N.M. February 24, 2011) (slip

op. at 1), U.S. Magistrate Judge Carmen Garza cited to Abell for the general discretionary standard

and to the New Mexico Rules of Professional Conduct and the ABA Model Rules for additional

guidance. Judge Garza noted that a client’s violation of a representation agreement is a typical

basis for permissive withdrawal, but she denied withdrawal upon such grounds where the attorney

cited only difficulty in arranging a meeting with the client and did not document that the client

was aware that withdrawal could be a consequence of failure to meet. Id.

       Judge Garza in Leaton also discussed authority in the professional conduct rules to seek

withdrawal for “other good cause” including “antagonism between the lawyer and the client”. Id.

(quoting A.B.A. Model Rules of Prof’l Conduct R. 1.16) (other citations omitted). Withdrawal

grounded on personal difficulties in the attorney-client relationship, however, requires some

scrutiny where opposed:

       Attorneys are normally expected to represent their clients until the completion of a
       case. An attorney may only withdraw by leave of the court, and only upon a
       showing of good cause. Matter of Wynn, 889 F.2d 644, 646 (5th Cir. 1989);
       Streetman v. Lynaugh, 674 F.Supp. 229, 235 (E.D. Tex. 1987) (‘[A]n attorney who
       has once agreed to represent a client should not be permitted to abandon his
       responsibilities merely because he is unhappy with the nature of the relationship
       with the client.’). Unless ‘there is a demonstrated conflict of interest or counsel and
       defendant are so embroiled in an irreconcilable conflict that is so great that it
       resulted in a total lack of communication preventing an adequate defense[,]’ courts
       are typically given wide latitude to deny motions to withdraw. United States v.
       Cole, 988 F.2d 681, 681 (7th Cir. 1993).

Leaton, 2011 WL 13262486, at *1-2.




                                                   8
       Judge Garza also described, as illustrated by Judge Browning’s decision in McGuire-Pike,

that the effect of attorney withdrawal upon case management should be evaluated:

       [I]t is incumbent on the court to ensure that the prosecution of the lawsuit is not
       unduly disrupted by the withdrawal of counsel. … Such a determination involves
       consideration of several factors, including the extent to which the withdrawal will
       disrupt or delay a case, and whether the withdrawal will prejudice opposing parties.

Leaton, 2011 WL 13262486, at *2 (citations omitted).

ANALYSIS OF ATTORNEY CARRILLO’S MOTION

The Court is not Persuaded That There is an Irremediable Breakdown of the Attorney-
Client Relationship

       Carrillo’s entire argument in support of withdrawal is his conclusion that “[a]n effective

attorney-client relationship no longer exists” with Rehburg. [Doc. 29, p. 1]. Rehburg not only states

her disagreement on that point but provides some factual support for her position that she has been

cooperative and communicative and, while she regrets loss of representation by the associate

attorney who previously handled her case but now has left the Carrillo firm, she anticipates

continued effective representation by the firm and Carrillo himself. [Doc. 34, pp. 1-2; Declaration

of Lisa M. Rehburg in Support of Plaintiff’s Opposition to Carrillo Law Firm, P.C.’s Motion for

Withdrawal as Counsel for Plaintiff [Doc. 34-1, including Ex. 1]. In the face of Rehburg’s

response, Carrillo’s conclusion does not appear tenable.

The Procedural Effect of Withdrawal Appears Minimal in Isolation.

       Allowing withdrawal of established counsel necessarily imposes some disruption in the

pretrial process. In this case, that potential disruption is mitigated by a stay that is now in place

pending determination of this motion, and which would continue for up to another twenty days

after allowing Carrillo to withdraw. [Doc. 37]. The Court also has before it another motion to stay

[Doc. 31] which, if granted, would put pretrial procedures on hold pending a determination of the



                                                   9
pending motion to remand the case to state court, [Doc. 11], which has been fully briefed.

Therefore, the risk of adverse effects due to a short-term lack of counsel appears minimal.

Rehburg May Be Unable to Obtain Substitute Counsel or Represent Herself Pro Se.

        Rehburg presents a compelling argument that withdrawal of Carrillo may leave her without

counsel. Her agreement with the Carrillo firm is based upon a contingency, presumably an agreed-

upon share of any recovery in this case where she seeks damages from the defendant. [Doc. 34-1,

p. 1]. She asserts, without contradiction, that she is “unable to find competent counsel on a

contingency-fee basis considering the length of time the Carrillo Law Firm has been representing

Plaintiff and that the Carrillo Law Firm filed the motion just two weeks before numerous

depositions were scheduled.” [Doc. 39, p. 1]. While the current stay mitigates the concern about

pending depositions, it has not been shown that Rehburg now has the ability to engage new counsel

on a contingency basis. If so, she asserts (again without contradiction in the record) that she “does

not have the funds to employ a new law firm to represent her in this matter on an hourly basis.”

[Id.] Finally, she states that she “resides in California and it would be impossible for her to

competently represent herself in this case.” [Id.].

        The Court is persuaded by the record that Rehburg’s concerns are legitimate and that

allowing Carrillo to withdraw may leave Rehburg without the ability to competently prosecute her

case.

CONCLUSION

        The Court has discretion to grant or deny an attorney’s motion to withdraw depending upon

the particular circumstances of the case. In this case, where it has not been shown that the attorney-

client relationship cannot be salvaged, and where the impact of withdrawal upon the client may be




                                                      10
severe, withdrawal is not supported. Therefore, attorney Carrillo’s Motion for Withdrawal of

Counsel [Doc. 29] should be and is denied.

       IT IS SO ORDERED.



                                             _______________________________________
                                             THE HONORABLE JERRY H. RITTER
                                             UNITED STATES MAGISTRATE JUDGE




                                                11
